Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 1 of 63 PageID #: 1751



                   2:20–cv–07011-JMA-AYS | 2:21-cv-00014-JMA-AYS



          United States District Court
                Eastern District of New York
                      _________________
         JOHN LEPPER and NOELLE LEPPER, individually and as parents
         and natural guardians of their infant children, B.J.L. and B.I.; and

         JOHN LEPPER, individually and, as a resident taxpayer of the
         Incorporated Village of Babylon, on behalf of all those other resident
         taxpayers of the Incorporated Village of Babylon so unfortunate as to be
         similarly afflicted and suffering economic damage as a result of the
         expenditure of Village funds for the inappropriate and improper defense
         of individual village officials engaged in the persecution of John Lepper
         for providing a treehouse in which his infant children might play,
                                                                          Plaintiffs
                                         –against–
         VILLAGE OF BABYLON;
         THE ESTATE OF RALPH SCORDINO, former Mayor, Village of Babylon, by
         its Legal Representative John and/or Jane Doe; MARY ADAMS, former
         Village Trustee and now Mayor; KEVIN MULDOWNEY, Deputy Mayor,
         ROBYN SILVESTRI, Village Trustee, TONY DAVIDA, Village Trustee,
         STEPHEN FELLMAN, Village of Babylon Building Inspector; SUZANNE
         SCHETTINO, Department of Public Works; GERARD GLASS, Esq., Village
         of Babylon Attorney; DEBORAH LONGO, Planning Board, Village of
         Babylon,
                                                                     Defendants


       AMENDED CONSOLIDATED VERIFIED COMPLAINT


                         LAW OFFICES OF CORY H. MORRIS
                              Attorney for Plaintiffs
                      VICTOR JOHN YANNACONE, JR., of counsel
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 2 of 63 PageID #: 1752




                                        TABLE OF CONTENTS
  AMENDED CONSOLIDATED VERIFIED COMPLAINT ........................................ 3
  PLAINTIFFS DEMAND A TRIAL BY JURY ......................................................... 3
  PRELIMINARY STATEMENT........................................................................... 3
  INTRODUCTION ............................................................................................ 3
  JURISDICTION AND VENUE .......................................................................... 5
  ADMINISTRATIVE PROCEEDINGS AND TIMELINESS ....................................... 6
  PARTIES ...................................................................................................... 6
  THE FACTS .................................................................................................. 9
       THE CHILDREN’S TREEHOUSE ............................................................... 9
       JOHN LEPPER’S APPLICATION .............................................................. 12
       OTHER STRUCTURES IN THE VILLAGE OF BABYLON .............................. 15
       THE PROSECUTION OF JOHN LEPPER ................................................... 20
       VILLAGE JUSTICE COURT PROSECUTION I ............................................ 22
       THE VILLAGE COURT PROCEEDINGS II ................................................. 23
       THE ORDER OF VILLAGE JUSTICE RAFTER ........................................... 27
       POST-TRIAL ACTIONS AGAINST JOHN LEPPER ....................................... 30
       THE SECOND WAVE OF PROSECUTIONS AGAINST JOHN LEPPER ............. 31
       COMMENCEMENT OF THE FIRST ACTION ............................................... 33
       PLAINTIFF’S APPEAL TO THE APPELLATE TERM .................................... 35
  GENERAL COMPLAINTS BY THE PLAINTIFF ................................................. 36
  THE BASIS FOR EQUITABLE RELIEF ............................................................. 38
  DEFENDANTS FAIL TO ESTABLISH ANY CONSTITUTIONAL BASIS FOR EXERCISE
      OF THE “POLICE POWER” ................................................................... 38



                                                         i
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 3 of 63 PageID #: 1753




  DEFENDANTS USE LEGAL PROCESS, FINES AND PROSECUTION TO SILENCE
      JOHN LEPPER AND VIOLATE HIS FIRST AMENDMENT RIGHTS ............. 39
  VILLAGE OF BABYLON CODE § 365–26 FORECLOSES AGE-APPROPRIATE
          PRIVATE RIGHTS OF ASSEMBLY AND ASSOCIATION ON ARBITRARY
          GROUNDS AND ARE THEREFORE TECHNICALLY CAPRICIOUS AS WELL
          AND CERTAINLY UNDERINCLUSIVE. ................................................... 41

  PLAINTIFF JOHN LEPPER’S RIGHTS ARE BEING VIOLATED BY THE THREAT OF
       CONTINUED FINES ............................................................................ 43

  PROSECUTION OF JOHN LEPPER BY THE DEFENDANTS IS AN
      UNCONSTITUTIONAL TAKING OF HIS PROPERTY .................................. 45

  THE EXCESSIVE FINES THREATED BY THE VILLAGE OF BABYLON VIOLATE THE
       EIGHTH AMENDMENT ....................................................................... 46
  PLAINTIFF’S “MONELL” CLAIM; 42 U.S.C. §1983 ........................................ 47
  PLAINTIFF SEEKS INJUNCTIVE RELIEF ........................................................ 50
  FEDERAL & PENDENT STATE LAW CLAIMS ................................................ 51
  MALICIOUS PROSECUTION ......................................................................... 52
  EXTRA-JUDICIAL ACTIONS AGAINST JOHN LEPPER ..................................... 53
  THE ROLE OF THE VILLAGE ATTORNEY ...................................................... 54
  ABUSE OF PROCESS ................................................................................... 56
  NEGLIGENCE ............................................................................................. 56
  NEGLIGENT AND/OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS .. 57
  DEFAMATION ............................................................................................. 58
  PRIMA FACIE TORT .................................................................................... 58
  INJURIES AND DAMAGES ............................................................................ 58
  PRAYER FOR RELIEF .................................................................................. 59
  VERIFICATION ........................................................................................... 62


                                                      ii
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 4 of 63 PageID #: 1754




          AMENDED CONSOLIDATED VERIFIED COMPLAINT

     Plaintiff John Lepper files this amended consolidated verified
  complaint by his attorneys, the Law Office of Cory H. Morris,
  pursuant to the direction of United States District Judge Joan M.
  Azrack entered on January 14, 2021.


                 PLAINTIFFS DEMAND A TRIAL BY JURY

                        PRELIMINARY STATEMENT
  This is a civil action seeking a declaratory judgment, and equitable
  relief, together with compensatory, general, and punitive damages,
  costs, disbursements, and attorneys’ fees from the Defendants for
  violating Plaintiff’s civil, constitutional, and human rights, under
  the Fourth, Fifth, Eighth and Fourteenth Amendment to the
  United States Constitution and New York State Law; and for their
  negligence, abuse of process, negligent and/or intentional infliction
  of emotional distress, and prima facie tort resulting in injury and
  damage to the Plaintiff, together with judgment on behalf of
  himself and all those other resident taxpayers of the Incorporated
  Village of Babylon so unfortunate as to be similarly afflicted and
  suffering economic damage as a result of the expenditure of Village
  funds for the inappropriate and improper defense of individual
  village officials engaged in the persecution of John Lepper for
  providing a treehouse in which his infant children might play .

                               INTRODUCTION
  1.    Plaintiff, John Lepper, alleges that Defendants, jointly and
        severally, individually and collectively, intentionally,
        knowingly, wantonly, negligently, and/or recklessly, sought to
                                        3
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 5 of 63 PageID #: 1755




        and did wrongfully deprive him of his civil, constitutional, and
        human rights by committing acts under color of law to deprive
        him of his civil, constitutional, and human rights.
  2.    Plaintiff, John Lepper, alleges that Defendant Village of
        Babylon was negligent in training, hiring and supervising its
        Village of Babylon Attorney, Defendant Gerard Glass, and
        was deliberately indifferent to the actions of Gerard Glass
        who, among other things, sought to profit off of the malicious
        prosecution of Plaintiff in derogation of prosecutorial ethics.
  3.    Plaintiff, John Lepper alleges that Defendant Village of
        Babylon is liable to the Plaintiffs for abuse of process,
        malicious prosecution.
  4.    Defendant Village of Babylon conspired in prosecuting
        Plaintiff, an innocent taxpayer, in the hiring and supervising
        its employees, inclusive of Defendant Gerard Glass, who
        profited enormously from the same prosecution and being
        sued as a Defendant under Docket No. 18-cv-7011.
  5.    Defendants, individually and collectively, knew and had
        reason to know that the seizure, false prosecution, threats
        against Plaintiff, accusatory instruments charging “treehouse
        without a permit” and retaliation against Plaintiff, would
        cause damages and were intended to silence the Plaintiff at
        enormous costs to the Village of Babylon taxpayer.
  6.    Accordingly, Defendant Village of Babylon is liable to the
        Plaintiff for abuse of process, malicious prosecution,
        retaliation and for conspiring to condone and encourage such
        civil rights violations together with conspiring to and
        violating Plaintiff’s Civil Rights.



                                        4
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 6 of 63 PageID #: 1756




  7.    As a result of the Defendants’ actions or lack thereof, Plaintiff
        John Lepper suffered emotional scarring and suffering, and
        incurred significant cost and expenses due to the Defendants’
        actions, including but not limited to substantial legal fees,
        loss of good name and standing in the community, emotional
        distress and other cost/expenses.

                        JURISDICTION AND VENUE
  8.    The jurisdiction of this Court is invoked under 28 U.S.C.
        §§ 1331 and 1343.
  9.    This Honorable Court is requested to exercise supplemental
        jurisdiction with respect to Plaintiffs’ State Law claims
        pursuant to 28 U.S.C. §1367.
  10.   This action is brought pursuant to 42 U.S.C. § 1983, 42 U.S.C.
        § 1985, and 42 U.S.C. § 1986.
  11.   This action is also brought pursuant to the Declaratory
        Judgment Act, under 28 U.S.C. §§ 2201–2202, to address the
        specific and anticipated harm Plaintiffs and all other
        similarly situated residents within the Village of Babylon.
  12.   Declaratory relief is necessary whether or not Defendant
        Village of Babylon discontinues prosecution against John
        Lepper so long as the threat of prosecution for violation of
        Village of Babylon Code Section 365–26 continues to exist.
  13.   Venue in the Eastern District of New York is proper under 28
        U.S.C. § 1391, based on the fact that the place where the
        events and violations herein alleged occurred was in Suffolk
        County, New York.




                                        5
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 7 of 63 PageID #: 1757




          ADMINISTRATIVE PROCEEDINGS AND TIMELINESS
  14.   This action has been commenced within the three-year
        statute of limitations applicable to federal civil rights actions
        brought pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1985 and
        42 U.S.C. § 1986.
  15.   There are no effective New York state or federal
        administrative remedies available to the John Lepper.
  16.   Plaintiff has exhausted any potentially effective
        administrative remedies.
  17.   On or about December 7, 2018, Plaintiffs filed a Notice of
        Claim against the Village of Babylon.
  18.   Thereafter Plaintiffs were available for the purpose of an
        examination under the provisions of General Municipal Law
        § 50-h, however, Defendants chose not to conduct such
        examination.
  19.   On January 9, 2019, Defendants stipulated to waive the
        affirmative defense(s) of jurisdiction and service of process.
  20.   On or about March 10, 2020 Plaintiff John Lepper filed a
        Second Notice of Claim against the Village of Babylon.
  21.   Plaintiff John Lepper has been examined under the
        provisions of General Municipal Law § 50-h.
  22.   Defendants refused to adjust the claim and more than ninety
        (90) days have passed.

                                   PARTIES
  23.   Plaintiff, JOHN LEPPER is a citizen of the United States, an
        honorably discharged United States Marine presently
        employed as a member of the Fire Department of the City of

                                        6
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 8 of 63 PageID #: 1758




        New York and resides at 59 Cockenoe Avenue, in the
        Incorporated Village of Babylon, Suffolk County, New York.
  24.   John Lepper is a lawful owner together with Noelle Lepper,
        his wife, of 59 Cockenoe Avenue, a corner lot of 7,575 square
        feet (0.1739 acres) with 50.50 feet frontage along Cockenoe
        Avenue, a 50 foot public roadway, and 150 feet frontage along
        Wampum Road, a 33 foot public roadway. in the Incorporated
        Village of Babylon, in the Town of Babylon, Suffolk County,
        New York and identified on the Suffolk County Tax Map as
        parcel 0102–004.00–01.00–100.00. The property appears in its
        present configuration as Lots 19B & 19C in Block F as shown
        on Map of Sampwam Park–Annex filed on October 31, 1921
        as Map No: 758 in the Incorporated Village of Babylon, Town
        of Babylon, Suffolk County, New York (hereinafter referred to
        as the “Subject Property”).
  25.   As a resident taxpayer of the Incorporated Village of Babylon,
        Plaintiff John Lepper is a suitable and proper representative
        Plaintiff with sufficient knowledge of the facts and
        circumstances surrounding the subject matter of this
        litigation to act as a Representative Plaintiff for the purpose
        of preventing waste of Village funds and recovery of funds
        already improperly expended by the Incorporated Village of
        Babylon.
  26.   Infant B.J.L. is a minor and the natural child born of the
        union of John Lepper and Noelle Lepper.
  27.   Infant B.L. is a minor and the natural child born of the union
        of John Lepper and Noelle Lepper.
  28.   At all times relevant in this Complaint, and upon information
        and belief, Defendant Village of Babylon, is a recipient of

                                        7
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 9 of 63 PageID #: 1759




        federal funding and was a recipient of federal funding at the
        time of the events complained of herein.
  29.   Defendant Village of Babylon is an incorporated Village
        located within the Town of Babylon in Suffolk County, New
        York.
  30.   Defendant Village of Babylon is governed by an elected Mayor
        and four elected Trustees, collectively the Babylon Village
        Board.
  31.   According to information posted on the Village of Babylon
        website at http://www.villageofbabylonny.gov/ Defendant
        Ralph Scordino, who was the duly elected Mayor has died
        before the date of this complaint and Defendant Mary Adams
        is now the Mayor, Defendant Kevin Muldowney, is the
        Deputy Mayor, and Defendants Robyn Silvestri, Tony Davida,
        Dominic Bencivenga and Anthony Cardali were and/or are
        Village of Babylon Trustees.
  32.   Upon information and belief, Ralph Scordino died on or about
        October 29, 2020, however, Defendants, individually,
        collectively, or by counsel have not yet filed a copy of his
        death certificate with this Court in this action.
  33.   Upon information and belief, no Legal Representative (or next
        of kin) has been served or appointed to represent the Estate of
        the late Ralph Scordino. See D.E. 90.
  34.   Upon information and belief, Defendant Stephen Fellman is
        the Village of Babylon Building Inspector; Defendant Suzanne
        Schettino, directs the Department of Public Works; Defendant
        Gerard Glass, Esq. is the Village of Babylon Attorney; and
        Defendant Deborah Longo, is involved in administration of
        the Village of Babylon Planning Board.

                                        8
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 10 of 63 PageID #: 1760




   35.   All of the individual named Defendants are being sued in both
         their individual and official capacities.

                                  THE FACTS
   36.   This is the second lawsuit filed by John Lepper against these
         actors, the first seeking injunctive relief related to the
         pending destruction and forcible removal of the treehouse
         discussed herein and filed as D.E. 8, on December 17, 2018
         under Docket Number 18-cv-7011:
   37.   In April, 2018, Plaintiff, John Lepper, found a syringe and a
         hypodermic needle which he reasonably presumed to be
         utilized in illegal drug use, in his front yard when he was
         playing with his children. He informed his neighbors
         immediately and was outspoken in trying to find a remedy to
         shield his children from potential disease and harm caused by
         used hypodermic needles.

                      THE CHILDREN’S TREEHOUSE
   38.   The following is a true and accurate aerial view of the Lepper
         property and its surrounding neighborhood identifying the
         location where the hypodermic needle was found.




                                        9
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 11 of 63 PageID #: 1761




   39.   On or about May 3, 2018, Plaintiff John Lepper began to
         utilize timbers from an old boat house that was destroyed in
         Superstorm Sandy to create a treehouse to insulate his
         children from the hypodermic needles he found in and around
         his property at 59 Cockenoe Avenue within the Village of
         Babylon.
   40.   The following Lepper family neighbors can see the treehouse
         from their property: Joe and Joanne Mineo and their sons
         M.M. and N.M.; Pay and Keirsten Murphy and their daughter
         G.; Kevin and Lyndsey and their children A. and S.; Joe and
         Katelyn and their two pre-school-age children, all of whom
         live on Cockenoe Ave; and Mike And Josephine Domingo and
         their three college-age daughters who live on Wampum Rd.

                                        10
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 12 of 63 PageID #: 1762




   41.   By letter dated May 10, 2018, Village of Babylon Building
         Inspector Stephen Fellman informed Mr. Lepper that “It has
         come to my attention that you are building a structure, in the
         rear/front yard of the above referenced premises, that may
         require a building permit.”
   42.   Village of Babylon Code § 365–26, § A, states: “No building
         shall hereafter be erected and no existing building shall be
         structurally altered or added to on any lot, plot or premises
         and no excavation or work of any nature shall commence in
         connection therewith, nor shall any use of an existing
         building be changed until a permit authorizing the same shall
         have been issued by the Building Inspector. The Building
         Inspector shall require that the application for a permit and
         the accompanying plot plan, plans and specifications shall
         contain all information necessary to enable him to determine
         whether the proposed building addition or structural
         alterations or change of use to an existing building comply
         with the provisions of this chapter and Chapter 171, Flood
         Damage Prevention, where applicable.”
   43.   Village of Babylon Code § 365–26 C(3) states “A building
         permit shall be required when an outdoor playground or gym
         (or any combination) exceeds a lot area of 90 square feet.”
   44.   In response to the May 10, 2018 letter from Defendant
         Fellman, Plaintiffs stopped work on the treehouse for their
         children.
   45.   Upon information and belief, Defendant elected officials,
         Ralph Scordino, Mayor, Kevin Muldowney, Deputy Mayor,
         Robyn Silvestri, Village Trustee, Tony Davida, Village
         Trustee and Mary Adams, Village Trustee were jointly and


                                        11
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 13 of 63 PageID #: 1763




         severally, individually and collectively, responsible for
         allowing such notice to be sent to Plaintiffs.
   46.   Defendant elected officials, Ralph Scordino, Mayor, Kevin
         Muldowney, Deputy Mayor, Robyn Silvestri, Village Trustee,
         Tony Davida, Village Trustee and Mary Adams, Village
         Trustee jointly and severally, individually and collectively,
         were responsible for the continuing violations of the civil and
         Constitutional rights of and retaliation Plaintiff for
         attempting to assert those rights.
                      JOHN LEPPER’S APPLICATION
   47.   On or about May 21st, 2018, Plaintiff John Lepper visited the
         Building Department office of Defendant Village of Babylon;
         completed a building permit application and submitted a
         front elevation / framing drawing with a copy of a recent
         survey of the Lepper Family Home, a copy of which is
         annexed hereto and made a part of this complaint designated
         Exhibit 1 (D.E. 26, Exhibit 4).
   48.   An unidentified Building Department employee, “Jane Doe”,
         to whom Plaintiff John Lepper submitted the application
         commented that she usually did not receive such a detailed
         drawing from homeowners.
   49.   While at the Village of Babylon Building Department on or
         about May 21, 2018, Plaintiff John Lepper spoke with another
         employee of Defendant Village of Babylon, Holly Zappala, and
         told her that a used hypodermic needle was found on his
         property, and other used hypodermic needles were being
         found in the area and that he had concerns for the well-being
         of his family.
   50.   On or about May 21, 2018, while at the Village of Babylon
         Building Department office, John Lepper spoke with another
                                        12
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 14 of 63 PageID #: 1764




         employee of Defendant Village of Babylon, Holly Zappala, and
         told her that he had found a used hypodermic needle on his
         property, and other used hypodermic needles were being
         found in the immediate neighborhood of his property and that
         he had concerns for the well-being of his family.
   51.   Ms. Zappala told Plaintiff John Lepper that Defendant
         Village of Babylon was aware of drug-related crimes and the
         presence of hypodermic instruments prior to April, 2018 and
         that she and the Village of Babylon administration may be
         aware of criminal activity occurring on the subject premises
         and toward the Lepper Family.
   52.   Plaintiff John Lepper, confident he was protecting his family
         and speaking out toward remedying the crime occurring on
         his property and the scourge of heroin in his community,
         spoke to and informed everyone present in the Village of
         Babylon building department on May 21, 2018 that it was his
         intention to build the treehouse for his son’s birthday on July
         7th, 2018 to allow his son the liberty and free use of the
         subject premises while maintaining a safe distance from the
         criminal activity in the neighborhood and the larger criminal
         narcotic problem known to the Village of Babylon.
   53.   The following is a true and correct copy of the survey of the
         Lepper property indicating the location of the children’s
         treehouse:


   THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY BLANK.




                                        13
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 15 of 63 PageID #: 1765




                                        14
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 16 of 63 PageID #: 1766




   54.   Upon information and belief, Defendants jointly and
         severally, individually and collectively, failed to act upon or
         even acknowledge Plaintiffs’ efforts to comply with the Village
         of Babylon Code.

          OTHER STRUCTURES IN THE VILLAGE OF BABYLON
   55.   For example, Defendants actually responded to others
         similarly situated who attempted to comply with the code,
         such as the application of 99 Park Avenue, Village of Babylon,
         County of Suffolk, State of New York:




   56.   Upon information and belief, persons like Thomas C.
         Bruckner, submitted handwritten drawings such as the
         following that were acted upon while Plaintiff’s were not:

                                        15
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 17 of 63 PageID #: 1767




   57.   Defendants, jointly and severally, individually and
         collectively, knew and/or had reason to know that the Plaintiff
         Lepper parents sought to use their real-property in a manner
         that would contribute to and benefit the education and
         personal growth of their infant children.
   58.   Defendants, jointly and severally, individually and
         collectively, never intended to act upon Plaintiffs’ building
         permit application.
   59.   Defendants, jointly and severally, individually and
         collectively, apparently intended to take advantage of the
         voluntary, but not legally required, application filed by John
         Lepper for a permit to construct a tree house for his children
         as a vehicle to charge Plaintiffs with violations of Village of
         Babylon Code Section 365–26 and collect fines from Plaintiffs

                                        16
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 18 of 63 PageID #: 1768




         by simply refusing to consider and act upon the application by
         Plaintiff, John Lepper.
   60.   On June 15, 2018, Plaintiff John Lepper called the Village of
         Babylon Building Department to check on the status of his
         application and was told by an unidentified employee, Jane
         Doe, that no determination had been made as to whether Mr.
         Lepper’s treehouse was in violation of the town code.
   61.   Plaintiff John Lepper immediately ceased construction and
         assembly of the partially fabricated treehouse as soon as he
         had been ordered to do so by Building Inspector Fellman.
   62.   Determined to either delay construction of an innocuous and
         code-compliant treehouse solely for the benefit of minor
         children, or harass and intimidate the Lepper family by
         destroying their infant son’s eagerly anticipated birthday
         present, the Defendants, jointly and severally, individually
         and collectively, refused to issue the appropriate building
         permit or withdraw the “stop work” order.
   63.   Within hours of his son’s birthday, Plaintiffs John decided to
         complete the treehouse and raise his children in the manner
         and safe-guard them from what he had already advised the
         Defendants was the scourge of drug abuse and the criminal
         activity known to be occurring in his neighborhood and
         already visited upon his property.
   64.   Mr. Lepper’s neighbor had a similar structure in the air,
         abutting the property line, and Village of Babylon officials
         know about the same structure yet chose to prosecute John
         Lepper not his neighbor or others.




                                        17
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 19 of 63 PageID #: 1769




   65.   In 18-cv-7011, John Lepper presented photographic evidence
         to the Defendants and this Honorable Court that a number of
         treehouses and similar structures existed throughout the
         Incorporated Village of Babylon but not subject to the onerous
         requirements imposed upon John Lepper.
   66.   Other treehouse/unpermitted structures may by placed close
         to the water and
         perhaps may incur
         maritime violations
         should the
         Defendants peer
         deep enough into
         this intellectual
         abscess that
         continues to persist with respect
         to the Lepper family treehouse
         and, specifically, John Lepper.
   67.   The following is a true
         and accurate
         photograph of a similar
         such structure existing
         within the Village of
         Babylon, County of
         Suffolk, State of New
         York:
   68.   While these treehouse type structures, mostly utilized by
         children as part of Americana—that
         pursuit of happiness for which the
         United States of America professed


                                        18
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 20 of 63 PageID #: 1770




         belongs to all— come in all shapes and sizes and nearly all of
         them do not have building permits:
   69.   The following is a true and accurate photograph of a another
         such structure existing within the Village of Babylon, County
         of Suffolk, State of New York that does not seem to be a
         treehouse but most certainly abuts the property line and
         appears to have a
         finished roof and
         siding, yet has not
         been subject to the
         onerous requirements,
         prosecutions, fines or
         threats imposed upon
         John Lepper and his
         family, as considered in Docket No: 18-cv-7011:
   70.   More recently, on or about June 19, 2020, one Richard J.J.
         Sullivan, Jr. filed an application with the Building
         Department of the Village of Babylon a copy of which was
         produced by the Defendants only after Plaintiff filed a
         demand under the New York State Freedom of Information
         Law (FOIL). A copy of that Building Permit Application is
         attached hereto and made a part hereof as the fourth page of
         Exhibit 2, the FOIL production with respect to 250 Fire
         Island Avenue. See D.E. 103.
   71.   A copy of photographs of the Sullivan treehouse produced by
         the Defendants in response to Plaintiff’s FOIL demand is
         attached hereto and made a part hereof as the sixth through
         ninth pages of Exhibit 2.



                                        19
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 21 of 63 PageID #: 1771




   72.   On or about July 2, 2020, Defendant Stephen R. Fellman
         issued Certificate of Occupancy No. 20–00106 to “Maintain
         Play Structure” at 250 Fire Island Avenue. See Id.

                  THE PROSECUTION OF JOHN LEPPER
   73.   On July 19, 2018, John Lepper received by certified mail
         three accusatory instruments dated July 11th,12th & 13th
         each of which stated John Lepper was in violation of Village
         of Babylon Code § 365–26 for construction of a treehouse
         without a permit.
   74.   In response, on July 19, 2018, Plaintiff John Lepper
         immediately visited the Village of Babylon Building
         Department to inquire about the three summons he had
         received. He was told that he needed to make an appointment
         with Building Inspector Fellman and a meeting was
         scheduled for July 24, 2018.
   75.   Plaintiff John Lepper met with Defendant Building Inspector
         Fellman on July 24, 2018 and asked Defendant Building
         Inspector Fellman about each essentially identical citation
         which merely concluded that a “treehouse” violated Village of
         Babylon Code § 365–26. In response, Defendant Building
         Inspector Fellman stated that Mr. Lepper owed $250 for the
         first accusatory instrument, $500 for the second accusatory
         instrument and $1,000 for the third accusatory instrument.
   76.   Plaintiff John Lepper met with Defendant Building Inspector
         Fellman on July 24, 2018 and asked Defendant Building
         Inspector Fellman about each essentially identical citation
         which merely concluded that a “treehouse” violated Village of
         Babylon Code § 365–26. At that time, Mr. Lepper had not
         received any notice of action on his application or any notice

                                        20
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 22 of 63 PageID #: 1772




         that he was in violation of the Code for providing a treehouse
         for his children.
   77.   In response, Defendant Building Inspector Fellman stated
         that Mr. Lepper owed $250 for the first accusatory
         instrument, $500 for the second accusatory instrument and
         $1,000 for the third accusatory instrument.
   78.   Plaintiff John Lepper protested to Defendant Building
         Inspector Fellman that not only were such fines unwarranted
         and excessive but that no prior notice of any violation had
         been provided to the Lepper family.
   79.   Building Inspector Fellman told Mr. Lepper to resolve the
         matter in Court on August 14, 2018.
   80.   Upon information and belief, Defendant Village of Babylon is
         more concerned with punishing taxpaying residents and
         extorting unconscionable fines from them for questionable
         violations of obscure and arcane, vague and ambiguous
         ordinances extracting fines out of law abiding resident
         property owners than providing municipal services such a
         promptly processing an application for a building permit.

   81.   Among the parents and children who visited the Treehouse
         prior to August 14 hearing were: Joe and Joanne Mineo and
         their sons, M.M. age 14 and N.M. age 16; , Pat and Kirsten
         Murphy and their daughter G.M., age 7; Terri McSweeney
         and Cindy McSweeney with E.M., age 7 and P.M., age 5;
         Steve Kazda and Amanda Kazda and their sons, J.K., age 6
         and J.K. age 4; Mike Columbia and Christina Columbia and
         their daughters, C.C., age 6 and C.C., age 4; Mike Pagamo
         and Doreen Pagamo and M.P., age 8 and M.P., age 6; Charlie
         Lepper and Deena Lepper and their children, J.L., age 14;

                                        21
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 23 of 63 PageID #: 1773




         J.L., age 10, and C.L., age 8; a 93 year old WWII veteran, and
         Barbra who is over 65 years of age.
               VILLAGE JUSTICE COURT PROSECUTION I
   82.   Plaintiff John Lepper who is a New York City firefighter
         sought a continuance of the hearing scheduled for August 14,
         2018 from the afternoon session of the Court to the evening
         session in order for him to attend a memorial service for a
         brother firefighter who had died of illnesses from service at
         the 9/11 scene. Village Judge John T. Rafter denied the
         request and Firefighter Lepper was forced to leave the
         Memorial service before it was completed, arriving in Court at
         precisely 1400 hours still in his Class A uniform.
   83.   Village Judge John T. Rafter and Defendant Gerard Glass,
         the Babylon Village attorney acting as the prosecutor both
         knew that Mr. Lepper was unrepresented by counsel, and
         that he was facing fines which might amount to $1,750
         together with court costs and the possibility of continued and
         continuing prosecution, yet at no time did Village Judge
         Rafter or Village Attorney Glass ever warn the Defendant or
         advise him not only of his right to counsel, but because of the
         questionable nature of the charges and the circumstances of
         the prosecution the real need to consult an attorney before
         proceeding any further in his own defense.
   84.   Upon information and belief, the wife of Village Judge John T.
         Rafter works with the complainant who instigated the
         prosecution of the Lepper Family for erecting a treehouse for
         their children and the children of the neighborhood.
   85.   Upon information and belief, Defendant elected officials,
         Ralph Scordino, Mayor, Kevin Muldowney, Deputy Mayor,
         Robyn Silvestri, Village Trustee, Tony Davida, Village
                                        22
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 24 of 63 PageID #: 1774




         Trustee and Mary Adams, Village Trustee conveyed to Village
         Justice John Rafter and other employees of Defendant Village
         of Babylon such as Building Inspector Fellman their desire to
         collect money from fines following convictions of Village of
         Babylon residents who had the temerity to challenge the
         unsupported judgment of Defendant Building Inspector
         Fellman that a violation of Village of Babylon Code Section
         365–26 existed.
   86.   Defendants, jointly and severally, individually and
         collectively, engaged in this course of conduct to raise revenue
         and receive monies to which Defendant Village of Babylon
         would not otherwise be entitled.
   87.   On or about August 14, 2018, Stephen Fellman, as Babylon
         Village Building Inspector wrote to Mr. Lepper declaring that
         “Per § 116 Unsafe Structures of the International Building
         Code the tree house at the above referenced premises is
         hereby deemed an unsafe structure and may not be occupied
         until such time a Certificate of Occupancy is issued.”
   88.   There is no substantial credible evidence that the Village of
         Babylon ever adopted the International Building Code nor
         incorporated its § 116 as part of the Village of Babylon Code.
   89.   No substantial credible evidence has ever been presented
         showing that the Lepper family treehouse is in any way
         unsafe for its intended use, an arboreal playhouse, by the
         Lepper children and other children.

                 THE VILLAGE COURT PROCEEDINGS II
   90.   Defendant Village Attorney Glass requested an adjournment
         of the hearing scheduled for September 4, 2018 and Village
         Judge Rafter issued a verbal “stop work” order and asked Mr.
                                        23
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 25 of 63 PageID #: 1775




          Leper “to unplug the light.” Then he adjourned the case to
          September 18, 2018.
   91.    Upon information and belief, on September 18, 2018, Village
          Judge Rafter learned that the office of Defendant Village of
          Babylon Mayor had received a complaint regarding John
          Lepper.
   92.    Upon information and belief, the late Defendant Mayor Ralph
          Scordino played golf with Village Judge John T. Rafter and
          discussed matters pending in the Village Court, including the
          prosecution of John Lepper.
   93.    Village Judge Rafter never informed Mr. Lepper, who was
          appearing pro se without benefit of counsel, of his rights to
          receive information about the complaint and the complainant;
          his right to challenge the accusatory instruments that merely
          stated, “Tree House” and were unsigned as legally
          insufficient.
   94.    Nevertheless, Village Judge Rafter did inquire of Mr. Lepper,
          pro se, about his efforts at complying with the Village of
          Babylon Code § 365–26 and the permit application which Mr.
          Lepper voluntarily filed.
   95.    Mr. Lepper informed Village Judge Rafter that his building
          permit application had been accepted by the employees of the
          Village of Babylon Building Department.
   96.    The following interaction took place between Mr. Lepper and
          Village Judge:
         JUDGE RAFTER: Okay . Did you have an understanding of what
           the purpose of the permit is?
         MR. LEPPER: Yes sir .


                                        24
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 26 of 63 PageID #: 1776




         JUDGE RAFTER: What was your understanding of what the
           purpose of the permit was?
         MR. LEPPER: A construction permit was required for a structure
           being put up according to building code 365–26 it's not required
           for under 90 square feet. And I explained that to Mr. Fellman .
         JUDGE RAFTER: I will interpret the code, sir .
         MR. LEPPER: Okay .
         JUDGE RAFTER: Neither you nor Mr. Fellman will interpret the
           code. (Trial transcript of September 18, 2018, 10:3–23:)
   97.    Already, Village Judge Rafter was imputing fault on the pro
          se Defendant, John Lepper who had attempted to comply with
          what was a patently vague and ambiguous ordinance:
         JUDGE RAFTER: Did you have an understanding of that before you
           undertook the construction?
         MR . LEPPER: Not exactly, sir. Because I did not think that a
           permit was required for what I was putting up. (Trial transcript
           September 18, 2018, 11:12–19.)
   98.    Village Judge Rafter continued to make the case for the
          prosecutor, Defendant Village Attorney Glass, who at no time
          objected to the line of inquiry of the accused, Mr. Lepper:
         JUDGE RAFTER: Did you contact the building department before
           you began construction or even contemplated construction of a
           tree house?
         MR. LEPPER: Yes. On the 19th when I submitted the application.
           Prior to the platform no , sir. I did not think a permit was
           required for a tree house. I was not sure. (Trial transcript
           September 18, 2018, 12:2–14)
   99.    Rather than credit the sworn testimony of John Lepper. A pro
          se Defendant, and presumed innocent until proven guilty
          beyond reasonable doubt, Village Judge Rafter continued to
          push the burden onto Mr. Lepper who provided sworn

                                        25
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 27 of 63 PageID #: 1777




         evidence that he submitted a permit application prior to
         construction and prior to the issuance of any accusatory
         instrument by Village of Babylon:
       JUDGER RAFTER: What is the basis of your objection?
       MR . LEPPER: That was submitted on May 19th after I received the
         letter from Mr. Fellman regarding construction of the tree house
         without a permit. That was accepted by the office upstairs on
         May 19th and it was complete.
       JUDGE RAFTER : You note there is no date on this. Do you have
         any proof as to when it was received?
       MR . LEPPER : I was given a copy of the drawing I made and the
         survey that it was received. (Trial transcript September 18,
         2018, 35:7–23)
   100. Determined to convict the pro se Defendant John Lepper,
        Village Judge Rafter interrupts Defendant Village Attorney
        Glass when questioning Defendant Building Inspector
        Fellman during the trial about Mr. Lepper’s contention that
        the Lepper Family Treehouse did not require a permit:
       MR. GLASS: Mr. Fellman, it's your contention that under the
         Babylon Village code 365–26 there was no building permit for
         this structure -- this tree house, correct?
       MR, FELLMAN: Correct.
       MR. GLASS: Is there any provision of the Babylon Village code that
         would exempt one in the Village of Babylon from having to
         obtain a building permit based up on the facts you have testified
         to?
       JUDGE RAFTER: Mr. Glass , I think that calls for a conclusion of
         law. So I am not going to permit him to answer that.
       MR. GLASS: Okay. I have nothing further .
       JUDGE RAFTER: You can ask in his opinion as a violation of the
         code and then set forth the facts upon which he bases his
         opinion. And then I would make the ultimate determination.
                                        26
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 28 of 63 PageID #: 1778




       MR . GLASS: Judge, perhaps this should be the question then. Is
         there any provision of the code that exempts tree houses from
         obtaining a building permit?
       MR . FELLMAN: No .
       MR. GLASS: Okay. I have nothing further judge. (Trial transcript
         September 18, 2018, 39:11–25, 40:2–22)
   101. Most telling is the testimony from Defendant Building
        Inspector Fellman that “we can issue violations every 24
        hours.” (Trial transcript September 18, 2018, 45:11–12)
   102. Village Judge Rafter convicted John Lepper by Order dated
        October 17, 2018 yet, as was stated on the record on
        November 20, 2018, did not recuse himself or allow further
        inquiry into his wife’s relationship with the complainant who,
        upon information and belief, submitted a complaint against
        the Lepper Family Treehouse.
   103. In his decision, Village Judge Rafter stated that the
        “testimony of Stephan Fellman…established that he visited
        the premises in question on May 9, 2018, following receipt of
        a complaint in the Mayor’s office that a treehouse was being
        constructed,” yet no such complaint was ever shown to Mr.
        Lepper although he requested a copy on several occasions, nor
        was it produced during the trial.
   104. To date no such complaint has been produced albeit it is
        known and John Lepper has reason to know that it is the
        product of the conspiracy between and among the Defendants.

               THE ORDER OF VILLAGE JUSTICE RAFTER
   105. On or about October 17, 2018, after a trial singularly deficient
        in the procedural due process which should have been
        afforded a pro se defendant in a quasi-criminal proceeding,

                                        27
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 29 of 63 PageID #: 1779




         Mr. Lepper was found in violation of § 365–26 of the Village of
         Babylon Code based upon a reference by Hon. John T. Rafter
         to the Merriam-Webster definition of a building without any
         citation to the edition and year of publication of that
         dictionary or explanation of whether it had ever been adopted
         as an element of the Village of Babylon Code.
   106. The Order by Village Judge Rafter finding John. Lepper in
        violation of § 365–26 of the Village of Babylon Code required
        Village Judge Rafter to use a definition of “building” from a
        dictionary since it was not defined in the Village of Babylon
        Code: “The Merriam-Webster Dictionary defines a building as
        follows; A structure that is designed or intended for support,
        enclosure, shelter or protection of persons, animals or
        property having a permanent roof that is support by columns
        or walls.” (Decision and Order of Village Justice John Rafter
        dated October 17, 2018, p. 1)
   107. Without referring to the remaining provisions of the Village of
        Babylon Code governing children’s play gyms and the
        expansive use of “any combination,” Judge Rafter states “The
        Court hereby specifically finds that the treehouse in question
        constituted a “building” within the meaning of the subject
        Code section.” (Decision and Order of Village Justice John
        Rafter dated October 17, 2018, p. 3)
   108. In that same October 17, 2018 Order finding Mr. Lepper in
        violation of § 365–26 of the Village of Babylon Code Village
        Judge Rafter states, “it is noted that the Notice of Violation is
        not signed by any representative of the Village of Babylon.”
        (Decision and Order of Village Justice John Rafter dated
        October 17, 2018, p. 2)


                                        28
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 30 of 63 PageID #: 1780




   109. In his October 17, 2018 Order finding Mr. Lepper in violation
        of § 365–26 of the Village of Babylon Code Village Judge
        Rafter finds that “Defendant [Mr. Lepper] did apply for a
        permit” (Decision and Order of Village Justice John Rafter
        dated October 17, 2018, p. 2.) but then states without any
        reference to the record, “but his application was deemed
        incomplete as it did not contain a drawing from a licensed
        architect or engineer.” (Decision and Order of Village Justice
        John Rafter dated October 17, 2018, p. 2.)
   110. The Village of Babylon never required “a drawing from a
        licensed architect or engineer” from any other “elevated
        playhouse” or treehouse that now exists in the Village.
   111. There is no evidence that the Lepper family was ever
        informed by any representative of the Village of Babylon that
        such a “drawing” was required for a children’s tree house of
        less than 90 square feet floor area.
   112. If, in fact, the Village of Babylon Code Section 365–26 does
        require such an expensive document to obtain a permit for a
        children’s tree house of less than 90 square feet of floor area it
        essentially prevents a homeowner from the legal and proper
        use of their real property and is on its face a violation of
        Plaintiffs’ civil, constitutional and human rights associated
        with title to real property and the quiet enjoyment of that
        property as a family.
   113. Indeed, as per the application of Thomas C. Bruckner
        concerning 99 Park Avenue, Village of Babylon, County of
        Suffolk, State of New York, and the application of Richard
        J.J. Sullivan, Jr. concerning 250 Fire Island Avenue, this
        requirement was pretextual.


                                        29
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 31 of 63 PageID #: 1781




             POST-TRIAL ACTIONS AGAINST JOHN LEPPER
   114. On October 17, 2018, after the Order of Village Judge Rafter
        was delivered by code enforcement, John Lepper went to
        Village Court to inquire about appeal.
   115. The next day, October 18, 2018, Babylon Village Attorney
        Gerard Glass sent a letter to the Lepper Family, stating, in
        toto, that “As you know this office is counsel to the Village of
        Babylon. The Court has rendered its decision. Please let me
        know your intentions. Thank you for your attention and
        courtesies herein.”
   116. The day after Attorney Glass sent his letter, and two days
        after the Order was issued, Building Inspector Fellman stated
        in a letter that, “On October 17, 2018 Village Justice John
        Rafter found you guilty of each offense listed on various
        summonses you received regarding the construction of a
        treehouse within your front yard setback. I, as Building
        Inspector, am ordering the continuation of the stop work
        order barring any further construction or occupancy of the
        tree house.”
   117. Building Inspector Fellman concluded his October 19, 2018
        letter with the threat that the Lepper Family “must remove
        the tree house in its entirety or summonses may be issued on
        a daily basis.”
   118. The threat of accruing daily fines, issued by Defendant
        Fellman and repeated in open court by Defendant Gerard
        Glass, persists to this very day.




                                        30
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 32 of 63 PageID #: 1782




            THE SECOND WAVE OF PROSECUTIONS AGAINST
                          JOHN LEPPER
   119. Rather than allow the Lepper family sufficient time to appeal
        or seek counsel to elapse, the Defendants, jointly and
        severally, individually and collectively, did work together to
        injure the Plaintiff Lepper family; silence the Lepper family
        from speaking out about community problems, and did engage
        in an abuse of legal process to have Mr. Lepper remove the
        Lepper Family Treehouse.
   120. Defendant Building Inspector Fellman did issue multiple
        additional accusatory instruments concerning the Lepper
        Family Treehouse on October 31, 2018.
   121. On November 5, 2018, John Lepper paid the fines imposed on
        him by Village Judge Rafter in his October 17th Order.
   122. On November 13, 2018, the day of a hearing scheduled for
        trial on accusatory instruments previously issued by Building
        Inspector Fellman, Building Inspector Fellman created and
        filed a document designated “Accusatory
        Instrument/Information for State and Village Ordinances”
        asserting John Lepper “did wrongfully and unlawfully commit
        the offense of Section 365–26 Construction without a Permit,”
        followed by a recital of “§365–26 Permit Required; Materials
        to be submitted.”
   123. Nowhere in that putative Accusatory Instrument/Information
        and the ordinance quoted therein is there any mention of the
        need for any drawing by an “architect or engineer.”
   124. Nowhere in the application of Thomas C. Bruckner 99 Park
        Avenue, Village of Babylon, County of Suffolk, State of New
        York is such a requirement nor is there a requirement on any

                                        31
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 33 of 63 PageID #: 1783




         of the treehouses/boathouses which have been allowed to exist
         in the Village of Babylon without permits.
   125. In that putative Accusatory Instrument/Information, Building
        Inspector Fellman alleges that he “did observe the defendant
        [John Lepper] erected a treehouse without a building permit.
        Further after a stop work order was issued on 10/19/18
        barring any further construction or occupancy of the
        treehouse the defendant added lights.”
   126. On November 13, 2018, Village Justice John Rafter conducted
        a hearing on the accusatory instrument issued on October 20,
        2018.
   127. November 16, 2018, Plaintiff John Lepper filed a Notice of
        Appeal, a FOIL request, and a Litigation Hold Notice.
   128. On November 20, 2018, a hearing was held before Village
        Justice Rafter concerning an alleged October 20th Violation
        and two additional from Halloween.
   129. On November 20, 2018, through counsel, Mr. Lepper asked
        the Court to enjoin the daily issuance of fines so that Mr.
        Lepper may resolve the new set of accusatory instruments
        against him on the merits but the Hon. John T. Rafter refused
        to do so.
   130. On November 21, 2018, John Lepper tried to obtain copies of
        exhibits that were missing from the trial on September 18,
        2018. After waiting two hours he was denied copies.
   131. On November 27, 2018, at approximately 1515 hours Plaintiff
        John Lepper filed a Motion to dismiss the outstanding
        accusatory instruments together with a letter from Attorney
        Morris requesting copies of the exhibits from the trial on
        September 18, 2018.
                                        32
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 34 of 63 PageID #: 1784




   132. On November 27, 2018, at 8pm Mt. Lepper attended a
        Babylon Village Board of Trustees meeting with Joe Mineo
        and Nick Montalto.

                 COMMENCEMENT OF THE FIRST ACTION
   133. On December 10, 2018, Plaintiff filed a Verified Complaint
        accompanied by an Order to Show Cause and the matter was
        heard before Hon. Joseph F. Bianco.
   134. Defendant Gerald Glass, Esq. did state in open Court on
        December 10, 2018 that the Village of Babylon utilized daily
        fines against purported Village of Babylon Code violators to
        obtain compliance.
   135. Defendant Gerald Glass, Esq. did represent in open Court on
        December 10, 2018 that the Village of Babylon intends to
        require building permits for any treehouse structure in the
        Village of Babylon.
   136. Defendant Gerald Glass, Esq. did state in open Court on
        December 10, 2018 that the Village of Babylon took issue with
        a temporary electric extension cord to a tree on Plaintiffs’’
        private property and sought to enjoin the use of a light that
        illuminated Plaintiffs American Flag and the adjoining street
        where illegal drug activity had taken place.




                                        33
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 35 of 63 PageID #: 1785




   137. According to statements made by Defendant Gerald Glass in
        open Court on December 10, 2018, the attempts of Defendant
        elected officials Ralph Scordino, Mayor, Kevin Muldowney,
        Deputy Mayor, Robyn Silvestri, Village Trustee, Tony Davida,
        Village Trustee, Mary Adams, Village Trustee, to enforce
        Village of Babylon Code Section 365–26 was a thinly
        disguised effort to extort money from the Plaintiff.
   138. Defendant Gerald Glass, speaking on behalf of all
        Defendants, did wish to enjoin Plaintiff from efforts at
        ameliorating the drug use that occurred on and around his
        property by illuminating the street.
   139. Defendant Gerald Glass, on December 10, 2018 before this
        Honorable Court, did provide several admissions as to the
        true intentions of Defendants, jointly and severally,
        individually and collectively, to punish Plaintiffs for every day
        that the Lepper Family Treehouse existed.


                                        34
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 36 of 63 PageID #: 1786




   140. Defendant Gerald Glass, Esq. did state in open Court on
        December 10, 2018 that the Village of Babylon was
        monitoring Plaintiffs’ property.
   141. Defendant Gerald Glass, Esq. did state in open Court on
        December 10, 2018 that the Village of Babylon was
        conducting surveillance of Plaintiffs’ property and the family
        activities thereon.

   142. Defendant Gerard Glass, Esq. did proceed to profit as being
        sued as a named Defendant along with the Village of Babylon
        as further discussed below.

            PLAINTIFF’S APPEAL TO THE APPELLATE TERM
   143. John Lepper did appeal the convictions of the lower court.
   144. People v Lepper (John) 2019 NY Slip Op 52117(U) was
        decided on December 19, 2019 by the Appellate Term, Second
        Department (hereinafter “Appellate Term Decision”) which
        held that “The accusatory instruments…fail to allege facts of
        an evidentiary nature establishing the nature of the work
        that defendant performed on the tree house, namely, that
        defendant had erected the tree house, structurally altered it
        or changed the use thereof…[and]… Therefore, the accusatory
        instruments fail to allege every element of the offense.” Id.

   145. According to a Newsday Article, Keldy Ortiz, Homeowner who
        built treehouse serves claim against Village of Babylon,
        Newsday (April 30, 2020), https://nwsdy.li/3oO9VZu,
        Defendant Gerard Glass “said the December decision[,
        Appellate Term Decision], was based on a technicality.”
   146. Defendant Gerard Glass stated to Newsday, “Babylon Village
        attorney Gerard Glass says the decision is no surprise
                                        35
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 37 of 63 PageID #: 1787




         because village officials knew there was an issue in the way
         the summons was written, and they could not correct it after
         the fact.” See Deborah S. Morris, “Permit not needed for
         Babylon treehouse, court rules,” Newsday (January 2, 2020),
         https://nwsdy.li/3oOa9zO.
   147. Defendant Gerard Glass admits that Defendants knew of this
        issue yet proceeded, not only in the prosecution but in
        demanding daily fines and removal/alteration of the Lepper
        treehouse.
   148. Referring to the Appellate Term decision, Defendant Gerard
        Glass is quoted as stating that “This has no impact on the
        case whatsoever,” Glass said. “This has nothing to do with the
        substantive issues of the cause of why he didn’t get a building
        permit.” Newsday (January 2, 2020),
        https://nwsdy.li/3oOa9zO.
               GENERAL COMPLAINTS BY THE PLAINTIFF
   149. As evidenced by, among other things, the significant number
        of unpermitted structures in the nature of treehouses,
        boathouses, and play houses within the Village of Babylon,
        Defendants lacked probable cause for actively prosecuting
        John Lepper.
   150. Defendants, jointly and severally, individually and
        collectively, through Defendant Building Inspector Fellman,
        did issue accusatory instruments against Mr. Lepper in
        retaliation for his speaking out about matters of public
        concern in and around the Village of Babylon.
   151. Defendants, jointly and severally, individually and
        collectively, through Defendant Building Inspector Fellman,
        did issue accusatory instruments against Mr. Lepper to

                                        36
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 38 of 63 PageID #: 1788




         further the wishes of some unidentified complainant and in
         derogation of the constitutional rights of the John Lepper and
         his family.
   152. Defendants, jointly and severally, individually and
        collectively, through Defendant Building Inspector Fellman,
        did issue accusatory instruments to Mr. Lepper carrying
        criminal sanctions without allowing Mr. Lepper the
        opportunity to comply with or otherwise challenge the actions
        of the Village of Babylon.
   153. Defendants, jointly and severally, individually and
        collectively, through Defendant Building Inspector Fellman,
        did issue accusatory instruments to obtain monies and
        property to which Defendants were not entitled.
   154. Defendants, jointly and severally, individually and
        collectively, knew and had reason to know that their actions
        were unjustified and without probable cause.
   155. Defendants, jointly and severally, individually and
        collectively, knew and had reason to know that their actions
        would cause harm to and inflict distress upon the Plaintiff.
   156. The Defendants, jointly and severally, individually and
        collectively, continue to oppress the Lepper family and cast a
        cloud of criminality over their persons, home, and family.
   157. Among the examples of the organized oppression of the
        Lepper family by the Defendants, jointly and severally,
        individually and collectively, has been the wrongful delay and
        outright refusal to provide Mr. Lepper with the exhibits from
        his trial before Village Judge Rafter along with evidence
        requested, required to be produced or requested under the
        Freedom of Information Law.

                                        37
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 39 of 63 PageID #: 1789




                    THE BASIS FOR EQUITABLE RELIEF
   158. Defendant Village of Babylon through the threats of Building
        Inspector Fellman continues to insist that the Lepper family
        tear down and completely remove their children’s treehouse
        under threat of daily fines of up to $1,000 each day.
   159. As a result of such demands and threats, the Lepper family is
        in imminent danger of serious, permanent, and irreparable
        economic damage.
   160. The Lepper family continues to live in fear that they will
        suffer serious economic punishment for a reasonable use of
        their own private property and their temerity in exercising
        their First Amendment rights by speaking out against the
        unconscionable actions of the Defendants in depriving the
        Lepper family of their liberty interest in raising their children
        as they see necessary which included trying to protect their
        infant children from exposure to hypodermic needles on the
        ground by building them a safe harbor in the air; and then
        retaliating against the Lepper family for speaking out.
   161. John Lepper and his family has no adequate remedy at law.

                  DEFENDANTS FAIL TO ESTABLISH ANY
               CONSTITUTIONAL BASIS FOR EXERCISE OF THE
                           “POLICE POWER”
   162. Defendant Village of Babylon has not established any
        association between Village of Babylon Code § 365–26 and the
        public health, safety and welfare of the residents of the
        Village of Babylon.
   163. There is no substantial credible evidence that the Lepper
        family children’s treehouse represents a threat, much less a


                                        38
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 40 of 63 PageID #: 1790




         danger, to the health, safety, and welfare of the residents of
         the Village of Babylon.
   164. Staying enforcement of the ordinance pending the resolution
        of this action and a declaration of the constitutionality and
        enforceability of Village of Babylon Code § 365–26 will not
        cause any harm and/or damage to the residents of the
        Incorporated Village of Babylon.

             DEFENDANTS USE LEGAL PROCESS, FINES AND
              PROSECUTION TO SILENCE JOHN LEPPER AND
                VIOLATE HIS FIRST AMENDMENT RIGHTS
   165. Defendants have constrained the ability of John Lepper to
        create a treehouse for his infant children shortly after he
        spoke out against the criminal activity occurring within
        Village of Babylon.
   166. Defendants have retaliated against John Leper for exercising
        his rights under the First Amendment.
   167. Attorney Eric Tosca, representing the same Defendants in
        Lepper v. Village of Babylon, 18-cv-7011 tried to make an
        emergency application to enjoin the press from attending and
        John Lepper from contacting the press when it had its
        purported inspection of the subject premises.
   168. Defendants knew and had reason to know that John Lepper
        intended to build a treehouse to remove their children from,
        and allow their children to play without, the danger of contact
        with hypodermic needles on the ground which had been
        discarded from the street and public walkways onto the
        Lepper property.
   169. Defendants knew and had reason to know that John Lepper
        spoke publicly against the hypodermic needles found on his
                                        39
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 41 of 63 PageID #: 1791




         property, crime in his community and the safety and well-
         being of his children.
   170. In response to his identifying the problem of the hypodermic
        needles and their indication of a community drug problem
        and bringing the issues before the administration of the
        Village of Babylon, Defendants, individually and collectively,
        did conspire and act to deprive Mr. Lepper of his rights under
        the First, Fourth, Fifth, Eighth and Fourteen Amendment by
        ordering immediate and total removal of the treehouse he
        built for his children under the threat of continuing
        confiscatory fines and penalties.
   171. Defendants, individually and collectively, did act to deprive
        John Lepper of his rights under the First, Fourth, Fifth,
        Eighth and Fourteen Amendments to the United States
        Constitution while knowing and having reason to know that
        Mr. Lepper fully complied with the permit process of the
        Village of Babylon Code, and by obfuscating an already
        arcane and obscure administrative process in order to cause
        injury to John Lepper and his family.
   172. Rather than remedy the problem of drug abuse in the
        community or address the concerns Plaintiff John Lepper
        expressed about the dangers of the discarded hypodermic
        needles which could have been addressed by Village of
        Babylon Code Enforcement, Defendants accepted the building
        permit which Mr. Lepper filed and the fee which he tendered
        without any intention of processing the application or even
        acknowledging its existence in their later prosecution in the
        Babylon Village Court.
   173. Upon information and belief, Defendants at the behest of an
        unnamed and unidentified complainant did conspire and plan
                                        40
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 42 of 63 PageID #: 1792




         to issue accusatory instruments to Mr. Lepper with the
         ultimate goal of obtaining money, removing all remnants of a
         then unfinished treehouse, and punishing the Lepper family
         for exercising their constitutional rights.
   174. On May 10, 2018, Defendants acknowledged that the
        treehouse did not violate any provision of the Village of
        Babylon Code by accepting the building permit application
        and required fee.
   175. Defendants concede that notice of all three violations which
        were each dated in May, 2018, were actually sent to Mr.
        Lepper in July, 2018.
   176. Defendants delayed processing the Lepper building permit for
        his children’s treehouse and by failing to acknowledge and/or
        act upon the application, created a situation where fines
        would accrue against John Lepper for lack of a permit and
        cause Plaintiff John Lepper serious, permanent, and
        irreparable economic damage.
   177. Defendants caused quasi criminal process to issue against the
        Lepper family to silence the Plaintiff John Lepper and violate
        his civil and constitutional rights.

          VILLAGE OF BABYLON CODE § 365–26 FORECLOSES
                AGE-APPROPRIATE PRIVATE RIGHTS OF
                ASSEMBLY AND ASSOCIATION ON ARBITRARY
               GROUNDS AND ARE THEREFORE TECHNICALLY
                   CAPRICIOUS AS WELL AND CERTAINLY
                           UNDERINCLUSIVE.

   178. Plaintiff John Lepper has a constitutionally protected liberty
        interest in his property.
   179. Plaintiff John Lepper has the right to establish a home and
        bring up children.
                                        41
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 43 of 63 PageID #: 1793




   180. Plaintiff John Lepper has the right to direct the upbringing
        and education of his infant children.
   181. Plaintiff John Lepper has the right to speak to the news/press
        without retaliation or fear of retaliation by the Defendants.
   182. Plaintiff John Lepper has the right and duty to nurture his
        children and maintain the physical homestead environment
        in which they will grow and mature.
   183. A special respect for individual liberty in the home has long
        been part of our culture and our law.
   184. Defendants issued legal process to silence the Plaintiffs and
        to remove the Lepper Family Treehouse without probable
        cause and a proper finding that the children’s treehouse
        would represent a danger to the public health and safety of
        the residents of the Village of Babylon and thereby violated
        the constitutional rights, due process and liberty interests of
        Plaintiff John Lepper without due process of law.
   185. Defendants took action within the span of forty-eight hours to
        find Mr. Lepper guilty of a crime and then threaten daily
        fines if the treehouse was not removed, however, they still
        have not acted upon the permit application filed by John
        Lepper over two years ago.
   186. The conviction of an unrepresented pro se Defendant, John
        Lepper, in the Babylon Village Justice Court and the
        unjustified fines imposed by Village Judge Rafter were an
        unconstitutional attempt to silence Plaintiff John Lepper and
        intimidate him from speaking out against government
        ineptitude, the scourge of drugs, and his intention to do
        something about it on his own property.


                                        42
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 44 of 63 PageID #: 1794




   187. Defendants actions in the prosecution of Plaintiff John Lepper
        violated his civil and constitutional, his liberty rights, and his
        rights to due process, enjoyment of property, freedom of
        assembly, and the ability to associate with others on his
        property without the fear of government intrusion or reprisal.
   188. Defendants violated the civil and constitutional rights of
        Plaintiff John Lepper by the unsupported citation of the
        Lepper Family Treehouse as an unsafe structure in violation
        of the International Building Code without any legal, much
        less equitable, basis therefore.
   189. Building Inspector Fellman never presented any substantial
        credible evidence identifying the nature and manner he
        claimed the treehouse was an unsafe treehouse.
            PLAINTIFF JOHN LEPPER’S RIGHTS ARE BEING
              VIOLATED BY THE THREAT OF CONTINUED FINES

   190. Village of Babylon Code § 365–26 is criminal in nature.
   191. The fines associated with Village of Babylon Code § 365–26
        are punitive, doubling and tripling and culminating in the
        demand for the removal of private property without due
        process.
   192. The actions of Defendants in enforcing Village of Babylon
        Code § 365–26 against Plaintiff John Lepper and threatening
        to continue enforcement with successive process and
        escalating fines and penalties for the very same conduct
        violate the Constitutional Rights of the Lepper family by
        subjecting them to repeated double jeopardy.
   193. John Lepper raised this issue before the Honorable John T.
        Rafter who ignored the issues, then convicted Mr. Lepper, an


                                        43
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 45 of 63 PageID #: 1795




         unrepresented, pro se defendant without any substantial
         credible evidence of guilt or legally sufficient instrument.
   194. The accrual of multiple accusatory instruments, existing
        unfounded convictions of three violations and pending
        prosecution of further accusatory instruments establishes the
        imminent danger of serious, permanent, and irreparable
        economic damage and the likelihood that such danger will be
        continued according to the sworn testimony of Defendant
        Building Inspector Fellman. As a result, Plaintiff John Lepper
        has been placed in jeopardy repeatedly for the same alleged
        criminal offense.
   195. Defendants, jointly and severally, individually and
        collectively, had a duty not to subject Plaintiff John Lepper to
        constitutional violations, summary punishment, improper and
        inappropriate charges of Babylon Village Code violations,
        malicious prosecution, abuse of process, false and improper
        investigation.
   196. Defendants, jointly and severally, individually and
        collectively, through their conduct, acts, and omissions acted
        outrageously and beyond the bounds of decency in attempting
        to coerce Plaintiff into removing a lawful children’s treehouse
        from their property by threatening ongoing and continued
        legal proceedings with the potential for confiscatory fines and
        imprisonment and filing unjustified and unsupportable
        criminal charges against and imposing summary punishment
        and excessive fines upon Plaintiff for allegedly violating an
        unconstitutional ordinance, Village of Babylon Code §365–26;
        together with concealing and attempting to cover up the
        wrongs done to Plaintiff; and defaming, slandering and failing
        to redress the grievances done to the Plaintiff.

                                        44
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 46 of 63 PageID #: 1796




   197. Defendants, jointly and severally, individually and
        collectively, violated the Plaintiff's rights secured under the
        United States Constitution and the New York State
        Constitution.

                PROSECUTION OF JOHN LEPPER BY THE
              DEFENDANTS IS AN UNCONSTITUTIONAL TAKING
                          OF HIS PROPERTY

   198. Village of Babylon Code § 365–26 is unconstitutional:
   199. Village of Babylon Code § 365–26 as enforced by the
        Defendants against the Plaintiff John Lepper is
        unconstitutionally vague, overbroad, and violates the civil
        and constitutional rights of John Lepper guaranteed under
        the First, Fourth, Fifth, and Fourteenth Amendment of the
        Constitution.
   200. Village of Babylon Code § 365–26 fails to give Plaintiff John
        Lepper fair notice that building a treehouse of less than 90
        square feet is forbidden by the Code.
   201. Village of Babylon Code § 365–26 does not provide guidance
        to ordinary homeowners as to whether building a treehouse
        for their infant children might be construed as a violation
        subjecting them to criminal prosecution.
   202. Village of Babylon Code § 365–26 encourages arbitrary and
        erratic arrests and convictions.
   203. The accusatory instruments charging Plaintiff John Lepper
        with violating Village of Babylon Code § 365–26 for building a
        treehouse for his infant children were based upon the malice
        and/or animosity of a neighbor.



                                        45
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 47 of 63 PageID #: 1797




   204. Village of Babylon Code § 365–26 fails to meet the
        fundamental principle of statutory construction for laws with
        criminal penalties by failing to set forth minimal guidelines to
        guide and govern law enforcement.
   205. As evidenced by the Kafkaesque prosecution and continued
        litigation over a treehouse for the infant Lepper children on
        their own property, Village of Babylon Code § 365–26 allows
        law enforcement and local government to pursue their
        personal animosity in violation of the civil and constitutional
        rights of the Plaintiff.
   206. Village of Babylon Code § 365–26 has been utilized to obtain
        monies from Mr. Lepper under threat of continuing fines,
        liens on the Lepper family home, and/or incarceration.
          THE EXCESSIVE FINES THREATED BY THE VILLAGE
            OF BABYLON VIOLATE THE EIGHTH AMENDMENT

   207. Because of the criminal nature of Village of Babylon Code
        Section 365–26, Plaintiff John Lepper can suffer fines up to
        one-thousand dollars per day during the existence of his
        children’s treehouse.
   208. The Eighth Amendment of the United States Constitution
        protects against unreasonable and excessive fines.
   209. Defendants, and specifically as stated in open Court by
        Gerald Glass, Esq. on December 10, 2018, intend on utilizing
        daily fines to enforce Village of Babylon Code § 365–26.
   210. Village of Babylon Code § 365–26 can result in fines
        amounting to thousand(s) of dollars even though no further
        action was taken by the Plaintiff thereby establishing that
        the fines are associated with the mere existence of the
        children’s treehouse, not its use.

                                        46
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 48 of 63 PageID #: 1798




   211. Defendants, jointly and severally, individually and
        collectively, know and have reason to know that such daily
        fines are excessive and extortionate in nature.
   212. Defendants, as stated in open Court by Defendant Gerald
        Glass, Esq. as Village Attorney on December 10, 2018,
        discussed utilizing daily fines as part of their “package of
        tools” to enforce Village of Babylon Code § 365–26.
   213. Defendants as stated in open Court by Defendant Gerald
        Glass, Esq. as Village Attorney on December 10, 2018, opined
        that the existence of the Lepper Family Treehouse was
        deserving of daily fines by Defendants utilizing Village of
        Babylon Code § 365–26.
   214. Plaintiff needs to take no further action for Defendants to
        issue additional daily fines.
   215. According to Defendants, and specifically as stated in open
        Court by Defendant Gerald Glass, Esq. as Village Attorney on
        December 10, 2018, Defendants could simply observe and fine
        Plaintiff everyday he sought to defend himself in court.
   216. Defendants, collectively through their attorney and agent
        Defendant Gerard Glass as Village Attorney, did admit in
        open Court on December 10, 2018 that the Village of Babylon
        did use exorbitant fines to obtain property, or revenue or
        coerce action to which Defendants are not otherwise entitled.
   217. Accordingly, Plaintiffs are damaged and seek enjoinment of
        the enforcement of Village of Babylon Code Section 365–26.

            PLAINTIFF’S “MONELL” CLAIM; 42 U.S.C. §1983
   218. Plaintiff John Lepper as a resident taxpayer of the
        Incorporated Village of Babylon has standing individually

                                        47
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 49 of 63 PageID #: 1799




         and, as a resident taxpayer of the Incorporated Village of
         Babylon, on behalf of all those other resident taxpayers of the
         Incorporated Village of Babylon so unfortunate as to be
         similarly afflicted and suffering economic damage as a result
         of the expenditure of Village funds for the inappropriate and
         improper defense of individual village officials engaged in the
         persecution of John Lepper for providing a treehouse in which
         his infant children might play.
   219. Defendant elected officials, jointly and severally, individually
        and collectively, failed to adequately and properly train,
        supervise, manage, and control their employees, particularly
        Building Inspector Fellman, and the Defendant Village of
        Babylon prosecutor, Gerard Glass, in the administration of
        the Village of Babylon Code Section 365–26 as a result of
        which John Lepper has suffered injury and damage.
   220. Defendant elected officials, jointly and severally, individually
        and collectively, were responsible for the administration and
        operation of the Village of Babylon.
   221. Defendant elected officials, jointly and severally, individually
        and collectively, were responsible for policy and decision
        making in the Village of Babylon.
   222. Defendant elected officials, jointly and severally, individually
        and collectively, actively established or permitted to exist a
        Village wide policy of denial of due process and equal
        protection in the administration and enforcement of the
        Village of Babylon Code, in this specific case Section 365–26.
   223. Defendants, jointly and severally, individually and
        collectively, subjected Plaintiff John Lepper to selective
        enforcement of Village of Babylon Code Section 365–26 and

                                        48
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 50 of 63 PageID #: 1800




         disparate treatment from that afforded similarly situated
         property owners.
   224. Defendant elected officials, jointly and severally, individually
        and collectively, failed to remediate the actions taken against
        the John Lepper for erecting treehouse as an arboreal
        playhouse for his infant children and continues to harass,
        threaten, and attempt to coerce John Lepper into removing
        their children’s treehouse.
   225. Defendant elected officials, jointly and severally, individually
        and collectively, failed to remediate the actions taken against
        John Lepper for speaking out against criminal activity,
        exercising his right to dissent, appeal from the court, seek
        redress in a court of law and being politically active within
        the Village of Babylon.
   226. Defendant elected officials, jointly and severally, individually
        and collectively, have continued to subject John Lepper to
        continued prosecution for alleged violations of Village of
        Babylon Code Section 365–26 as part of a cover up for the
        unjustified and improper earlier prosecution and conviction of
        Plaintiff John Lepper for violating Village of Babylon Code
        Section 365–26 by erecting a treehouse of less than 90 square
        feet “lot area” for his infant children.
   227. Defendant elected officials, jointly and severally, individually
        and collectively, knew, or should have known, that there was
        no system or procedure in place for reporting, investigating,
        or remediating incidents involving harassment of Village
        residents by means of the Village of Babylon Code other than
        this litigation.
   228. Defendant elected officials, jointly and severally, individually
        and collectively, maintained a deliberate indifference to the
                                        49
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 51 of 63 PageID #: 1801




         human, civil, and constitutional rights of Plaintiff John
         Lepper.

                  PLAINTIFF SEEKS INJUNCTIVE RELIEF
   229. Plaintiff John Lepper seeks to enjoin the daily fines and
        continued enforcement of Village of Babylon Code § 365–26 as
        against him as unconstitutional.
   230. The elected officials, particularly the Village Judge, and all
        the employees, agents of, and consultants to the Incorporated
        Village of Babylon have a clear and unequivocal duty to all
        the resident property owners of the Village to assure them
        peaceful and quiet enjoyment of their homes and property
        according to the ancient and long standing maxim of at the
        heart of common law equity jurisprudence, sic utere tuo ut
        alienum non laedas, enjoining everyone to use their own
        property in such a way as not to injure that of another.
   231. Defendant Village of Babylon seeks to limit the use of the
        Plaintiff’s real property while it imposes no similar restriction
        on other property within the Village of Babylon.
   232. Village of Babylon Code §326–26 can only be enforceable if it
        is a proper exercise of the police powers of the State by the
        Village of Babylon.
   233. Village of Babylon Code §326–26 should be considered a
        zoning regulation.
   234. To impose fines and even imprisonment for erecting a
        “building… on any lot, plot or premises” in the Village of
        Babylon “until a permit authorizing the same shall have been
        issued by the Building Inspector” (Village of Babylon Code
        §326–26.) without defining “building” and the phrase, “lot,

                                        50
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 52 of 63 PageID #: 1802




         plot or premises” creates a vague, ambiguous, and essentially
         meaningless ordinance.
   235. Each of the accusatory instruments lodged against Defendant
        Lepper is based on the claim that erecting a treehouse of less
        than 90 square feet without a building permit or variance
        from the Zoning Board of Appeals is a violation of the Village
        of Babylon Code Section 365–26.
               FEDERAL & PENDENT STATE LAW CLAIMS
   236. Defendants, jointly and severally, individually and
        collectively, had a duty not to subject Plaintiff John Lepper to
        constitutional violations, summary punishment, improper and
        inappropriate charges of Babylon Village Code violations
        malicious prosecution, abuse of process, false and improper
        investigation.
   237. Defendants, jointly and severally, individually and
        collectively, through their conduct, acts, and omissions acted
        outrageously and beyond the bounds of decency in (a)
        attempting to coerce Plaintiffs into removing a lawful
        children’s treehouse from their property by threatening
        ongoing and continued legal proceedings with the potential
        for confiscatory fines and imprisonment; (b) filing unjustified
        and unsupportable criminal charges against and imposing
        summary punishment and excessive fines upon Plaintiffs for
        allegedly violating an unconstitutional ordinance, Village of
        Babylon Code Section 365–26; and (c) concealing and
        attempting to cover up the wrongs done to Plaintiffs; and
        defaming, slandering and failing to redress the grievances
        done to the Plaintiff.
   238. Defendants, jointly and severally, individually and
        collectively, violated the Plaintiff's rights secured under the
                                        51
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 53 of 63 PageID #: 1803




         United States Constitution and the New York State
         Constitution.
                         MALICIOUS PROSECUTION
                            (New York and Federal Law)

   239. The actions of the Defendants, jointly and severally,
        individually and collectively, in prosecuting John Lepper for
        building an elevated playhouse for his children are a
        perversion of proper legal procedures in violation of his
        personal liberty and privacy interests under the Fourth
        Amendment.
   240. Defendants actions, as discussed above, were undertaken to
        punish John Lepper for speaking out against IV drug use in
        the Village of Babylon near his home.
   241. Defendants, collectively, did act to punish John Lepper,
        defame John Lepper, harass and intimidate and seize John
        Lepper by legal process, threat of arrest and prosecution.
   242. Defendants, collectively, did pay large and inappropriate fees
        to Defendant Gerard Glass as Village Attorney/Prosecutor to
        prosecute John Lepper and defend the violations of the civil
        and Constitutional rights of Plaintiff by the Incorporated
        Village of Babylon.
   243. Decedent Mayor Ralph Scordino did ask the Suffolk County
        Police Department to arrest John Lepper without probable
        cause, causing the seizure of John Lepper, discussed below.
   244. The actions of the Defendants, jointly and severally,
        individually and collectively, in prosecuting John Lepper for
        building an elevated playhouse for his children were initiated
        or continued against him, with malice and without probable
        cause.

                                        52
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 54 of 63 PageID #: 1804




          EXTRA-JUDICIAL ACTIONS AGAINST JOHN LEPPER
   245. Defendants, individually and collectively, did contact the
        Suffolk County Police Department and make false allegations
        seeking to have John Lepper falsely arrested and prosecuted.
   246. The late mayor, Defendant Ralph Scordino, in conspiracy with
        others, did contact the Suffolk County Police Department to
        make a criminal complaint against John Lepper.
   247. On February 4th 2020, Detective Brian Greenze and another
        Suffolk County detective from Suffolk County Police
        Headquarters in Yaphank arrived at the home of John
        Lepper’s mother asking to speak to him.
   248. Det. Green told John Lepper that Village of Babylon Mayor
        Ralph Scardino and Town of Babylon Councilman Terry
        McSweeney had complained that they “felt threatened” by
        John Lepper and that he was “following” them.
   249. Defendants, individually and collectively, did make these
        false accusations to injure John Lepper, subject John Lepper
        to seizure and/or arrest and attempted to have the Suffolk
        County Police Department prosecute John Lepper.
   250. In April 2019, Defendants conspired to send a letter to
        Commissioner Nigro of the FDNY further efforts to slander,
        defame and harm John Lepper, who is a New York City
        firefighter, by complaining to the FDNY that firefighter
        Lepper broke FDNY rules by wearing his Class-A uniform in
        a courtroom to gain special favoritism from the Babylon
        Village Justice Court and further that he committed a
        criminal act against the late Mayor Ralph Sciordino.


                                        53
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 55 of 63 PageID #: 1805




   251. As a result of the conspiracy (42 U.S.C. §§ 1983, 1985 and
        1986) perpetrated by and contributed to by the Defendants,
        jointly and severally, individually and collectively, John
        Lepper was forced to obtain representation from Eric Bischoff
        and defense by TJ McManus, Esq. of Sullivan, Block, and
        McGarry.
   252. At the time the Defendants, jointly and severally, individually
        and collectively, conspired to facilitate the complaint to the
        FDNY they knew that John Lepper had sought a continuance
        of the hearing scheduled for August 14, 2018 from the
        afternoon session of the Court to the evening session in order
        for him to attend a memorial service for a brother firefighter
        who had died of illness from service at the 9/11 scene.
   253. At the instance of Village Prosecutor Gerard Glass, Village
        Justice John T. Rafter denied the request and Firefighter
        Lepper was forced to leave the Memorial service before it was
        completed, in order to arrive in Court at precisely 1400 hours,
        but still in his Class A uniform.
   254. Defendants actions were the actual and proximate cause of
        harm, embarrassment, accruing legal fees and other damages.
                 THE ROLE OF THE VILLAGE ATTORNEY
   255. In response to a Newsday Article stating that taxpayers are
        “paying more than $50,000 in legal costs associated with a
        backyard treehouse they didn’t help construct and can’t enjoy
        for themselves.” Keldy Ortiz, “Dispute over little backyard
        treehouse costs Babylon Village residents big bucks,”
        Newsday (September 27, 2020), https://nwsdy.li/3lKnoQ0,
        Defendant Gerard “Glass defended the cost — $54,749 — to
        help the village tackle the lawsuits Lepper has filed.”

                                        54
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 56 of 63 PageID #: 1806




   256. According to Newsday, Village of Babylon Records show the
        following monies were paid to Gerard Glass relating to a
        child’s treehouse: Dec. 1 to Dec. 31, 2018: $7,450; Jan. 9 to
        June 27, 2019: $21,824; June 28 to Sept. 30, 2019: $9,425;
        Oct. 1 to Jan. 16, 2020: $16,050.
   257. Actual malice by the Defendants against Plaintiff John
        Lepper is evidenced by paying Village Attorney Gerard Glass
        well over $50,000.00 USD, in addition to the $75,000.00 USD
        he makes as a part-time prosecutor for the Village of Babylon.
   258. The American Bar Association recommends that “Prosecutors
        whose professional obligations are devoted full-time and
        exclusively to the prosecution function are preferable to part-
        time prosecutors who have other potentially conflicting
        professional responsibilities.” American Bar Association,
        Criminal Justice Standards for the Prosecution Function,
        Fourth Edition (2017), Rule 3-2.1(a)(iii); available at
        https://bit.ly/3oJPCwb.
   259. Indeed, “The prosecutor should not permit the prosecutor’s
        professional judgment or obligations to be affected by the
        prosecutor’s personal, political, financial, professional,
        business, property, or other interests or relationships. A
        prosecutor should not allow interests in personal
        advancement or aggrandizement to affect judgments
        regarding what is in the best interests of justice in any case.”
        https://bit.ly/3oJPCwb at Rule 3-1.7(f)
   260. Defendant Gerard Glass, Esq., as Village Attorney/Prosecutor
        utilized his part-time position to prosecute a child’s treehouse
        with instruments he later admitted were legally insufficient.
   261. Gerard Glass profited at the costs of taxpayers “For 72 hours
        and 25 minutes between Jan. 9, 2019, and June 27, 2019, the
                                        55
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 57 of 63 PageID #: 1807




         village received a bill from Glass of $21,725. During that
         time, the village received bills for various instances related to
         the cases with Lepper, including phone calls with village
         officials, a Newsday reporter and attending a deposition of
         Lepper, according to invoices.” Keldy Ortiz, “Dispute over
         little backyard treehouse costs Babylon Village residents big
         bucks,” Newsday (September 27, 2020),
         https://nwsdy.li/3lKnoQ0.

                             ABUSE OF PROCESS
                            (New York and Federal Law)
   262. Defendant Village of Babylon employed regularly issued legal
        process to compel Plaintiff to remove a children’s treehouse.
   263. As discussed more fully above, Defendants, jointly and
        severally, individually and collectively, in order to obtain a
        collateral objective that is outside the legitimate ends of the
        process did cause a series of unfounded accusatory
        instruments to be issued against Plaintiff John Lepper.
   264. Defendants, jointly and severally, individually and
        collectively, intended to do harm and cause damage to
        Plaintiff John Lepper and his family without justification.
                                 NEGLIGENCE
   265. Defendants, jointly and severally, individually and
        collectively, had a duty to act reasonably and responsibly and
        not to act in a manner that would cause injury and/or harm or
        the threat of harm to the Plaintiff Lepper family.
   266. Defendant Village of Babylon was negligent, careless, and
        reckless in the treatment of Plaintiffs by failing to train,
        supervise, discipline and investigate its employees involved in
        the instant matter.

                                        56
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 58 of 63 PageID #: 1808




   267. Defendant Village of Babylon knew or should have known of
        its employees’ propensities for the conduct which caused
        substantial and severe injury to the Plaintiff.
   268. Defendants acted negligently in violating the civil,
        Constitutional, and human rights of the Plaintiff.
          NEGLIGENT AND/OR INTENTIONAL INFLICTION OF
                      EMOTIONAL DISTRESS
   269. Defendants, individually and/or collectively, jointly and/or
        severally, acted outrageously and beyond the bounds of
        decency in violating the civil rights and liberty interests of the
        Plaintiff causing him to suffer pain, shame, humiliation and
        anguish.
   270. The reprehensible, extreme and outrageous conduct of the
        Defendants, jointly and severally, individually and
        collectively, against Plaintiffs occurred with intent and full
        knowledge that their conduct would cause severe and extreme
        emotional and psychological harm to Plaintiff.
   271. Defendants did fail to investigate improper use of criminal
        process but, rather, Defendants began to conspire and cover
        up such actions by prosecuting criminal charges and
        threatening Plaintiff with unjust and excessive fines and
        threatened loss of their property.
   272. The Defendants knew or had reason to know that Plaintiff
        John Lepper was guilty of no wrongdoing.
   273. Defendants, jointly and severally, individually and
        collectively, acted with knowledge and reason to know that
        their conduct would cause severe and extreme emotional and
        physical harm to Plaintiff.


                                        57
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 59 of 63 PageID #: 1809




                                 DEFAMATION
   274. Plaintiff John Lepper is being harassed by the Village of
        Babylon and the individual defendants, to the extent that the
        Lepper family use of their property is being monitored and
        the curtilage of their property invaded without due process on
        what appears to be a daily basis for the purpose of attempting
        to fabricate charges of Babylon Village Code violations for
        further prosecution.
   275. Defendants, individually, collectively, jointly and severally
        falsely accused John Lepper of breaking the law(s).
   276. As a result of said defamation, Plaintiff John Lepper continue
        to suffer from humiliation, loss of standing in the community,
        loss of self-esteem and public esteem, public disgrace and
        severe/extreme emotional distress.
                             PRIMA FACIE TORT
   277. Defendants, individually and/or collectively, jointly and/or
        severally, acted outrageously and beyond the bounds of
        decency in violating the civil rights and liberty interests of the
        Plaintiff John Lepper causing him to suffer pain, shame,
        humiliation and anguish.
   278. The reprehensible, extreme and outrageous conduct of the
        Defendants, jointly and severally, individually and
        collectively, against Plaintiff occurred with intent and full
        knowledge that their conduct would cause severe and extreme
        emotional and psychological harm to the Plaintiff.
                          INJURIES AND DAMAGES
   279. As a direct and proximate result of the wrongful actions and
        inappropriate lack of action by the Defendants, jointly and
        severally, individually and collectively, Plaintiff John Lepper
                                        58
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 60 of 63 PageID #: 1810




         has suffered injury and damages, emotional and psychological
         harm, emotional injury, distress and pain, and incurred
         significant cost and expenses, including but not limited to
         legal fees, loss of good name and standing in the community,
         public stigma, personal humiliation, social degradation, and
         other costs and expenses.

                            PRAYER FOR RELIEF
   WHEREFORE, Plaintiff John Lepper seeks judgment of this
   honorable Court:
   DECLARING that Defendants jointly and severally, individually and
     collectively, maliciously prosecuted Plaintiff John Lepper for
     allegedly violating Village of Babylon Code § 365–26.
   DECLARING that the prosecution of John Lepper for allegedly
     violating Village of Babylon Code § 365–26 was malicious
   DECLARING that the prosecution of John Lepper for violating
     Village of Babylon Code Section 365–26 as detailed above was
     malicious and a prosecution for which the Defendant Village of
     Babylon Prosecutor maintained a financial interest for pursing;
   DECLARING that multiple fines, duplicative and daily fines, sought
     to be imposed under Village of Babylon Code § 365–26 as
     unconstitutional and violate the Plaintiff’s rights under the
     Fourteenth and Eighth Amendments to the United States
     Constitution;
   DECLARING that multiple fines, duplicative and daily fines, sought
     to be imposed under Village of Babylon Code § 365–26
     unconstitutional and unenforceable as unconstitutionally
     excessive;
   DECLARING that Plaintiff John Lepper is a proper representative of
     the resident taxpayers of the Incorporated Village of Babylon
     for the purposes of this action.

                                        59
Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 61 of 63 PageID #: 1811




   DECLARING that the expenditure of Village funds to defend the late
     Mayor, the village trustees, and other village officials in this
     action is an improper and unlawful expenditure of Village
     funds.
   PROHIBITING the Village of Babylon from issuing further
      accusatory instruments against Plaintiff charging violations of
      Village of Babylon Code § 365–26 for the existence of the
      Lepper family treehouse;
   PROHIBITING the Village of Babylon from issuing accusatory
      instruments against other treehouses or children’s play
      structures less than 90 square feet in floor area located within
      the Village of Babylon;
   PROHIBITING Defendant Incorporated Village of Babylon from
      paying any further monies from Village funds for the payment
      of legal fees any attorney engaged in the personal defense of
      any of the individual named Defendants in this action;
   APPOINTING a federal monitor to observe, monitor, and retrain the
      Defendants in order to assure that jointly and severally,
      individually and collectively, said Defendants refrain from
      violating the civil and Constitutional rights of the Plaintiff and
      all the other residents of the Incorporated Village of Babylon;
   DIRECTING Defendant Incorporated Village of Babylon to
      immediately seek reimbursement of any and all monies paid
      from Village funds to any attorney for representing any of the
      individual named Defendants in this litigation acting as a
      private individual or exercising the powers of elected office;
   DIRECTING restitution to the Plaintiff and all the other residents of
      the Incorporated Village of Babylon of all the monies expended
      by or on behalf of the Village in prosecuting the Plaintiff for
      allegedly violating Village of Babylon Code § 365–26 by erecting
      a treehouse to be used as a playhouse for his infant children;


                                        60
                    Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 62 of 63 PageID #: 1812

·, '
~
f ' ,
I
                          AWARDING Plaintiff compensatory, general, and punitive damages,
                          costs, disbursements, and attorneys' fees from the Defendants.
                          All together with such other and further relief as to this Court
               \   ,.,.   shall deem just and proper.

                          DATED AT   Melville, New York
                                     March 4, 2021



                                                                                        1,   i ~M 5225)
                                                                                F      ES OF CORY H. MORRIS
                                                                        Attorney for the Plaintiff
                                                                     135 Pinelawn Road, Suite 250s
                                                                           Melville NY 117 4 7
                                                                          Phone:       ( 63 1)
                                                                                        450-25 15
    /                                                                     FAX : ( 63 1) 223-7377
                                                             Email :    Cory .H.Morris@protonmail.com
                                                            VICTOR JOHN YANNACONE, JR., (VY6405)
                                                                                                    of counsel
                                                                       Phone:       ( 631) 47 5-0231
                                                                        Email       barrister@yannalaw.com



                           To:   ERIC TOSCA, Esq.
                                 KELLY RODE AND KELLY
                                 Attorneys for the Defendants
                                 330 Old Country Road
                                 Mineola, NY 11580

                                 GERARD GLASS, Esq .
       .. ,.
                                 Babylon Village Attorney
                                 153 West Main Street
                                 Babylon, New York 11702

                                                                61
       Case 2:18-cv-07011-JMA-AYS Document 105 Filed 03/04/21 Page 63 of 63 PageID #: 1813
-1 \
 r


r          State of New York
           County of Suffolk
                                 } ss:
                                         VERIFICATION




l             CORY H. MORRIS duly affirming as an attorney admitted to
          practice in the State of New York, deposes and says that he is the
          attorney for the Plaintiffs in the within action and that he has read
          the foregoing amended complaint and that the allegations of fact
          contained therein are true except as to those portions therein
          stated to be alleged upon information and belief, and as to those
          allegations he believes them to be true all based upon statements
          of the Plaintiffs and materials in his file.




           Affirmed on this fourth
           day of March 2021




                                               62
